Citation Nr: 0206484	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  97-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (initial) rating for post 
traumatic stress disorder (PTSD) in excess of 50 percent.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973 and from September 1990 to January 1992.  

This case arises out of a May 1996 rating action that awarded 
service connection for PTSD and assigned a 30 percent 
disability evaluation for that disorder effective from 
December 1995.  In April 1997, the veteran perfected an 
appeal with respect to the disability evaluation, after which 
the case was forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  In August 1998, the Board 
remanded the matter to the RO for additional development, and 
while the case was in Remand status, the RO increased the 
evaluation for PTSD to 50 percent, effective from December 
1995.  The appeal was then returned to the Board, and in a 
July 1999 decision, the Board denied entitlement to a rating 
in excess of 50 percent.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court), and in February 2000, 
the Court, pursuant to a Joint Motion for Remand submitted by 
the General Counsel's Office on behalf of the Secretary of VA 
and the veteran's representative, vacated the Board's 
decision and remanded it to the Board for compliance with the 
instructions contained in the Joint Motion.  In September 
2000, the Board remanded the case to the RO for further 
development as suggested by the Joint Motion.  The RO then 
confirmed the 50 percent evaluation it had previously 
assigned and after a supplemental statement of the case was 
issued in January2001, the case was returned to the Board for 
its review.  In June 2001, the Board remanded the case again 
for additional development.  That development has since been 
accomplished, and after a supplemental statement of the case 
was issued, the matter was returned to the Board where it was 
referred to the undersigned for her consideration.  




FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained. 

2.  The veteran's PTSD is not shown to be productive of 
severe impairment of social and industrial adaptability or of 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; the inability to function 
independently, appropriately and effectively; or neglected 
personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Code 
9411, as in effect prior to and since November 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Regarding the evaluation of PTSD, 
the Board is satisfied that the VA's duties, as set out in 
the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  The Board finds that with respect to 
the claim addressed herein, the veteran was notified of the 
evidence required to grant his claim by the statement of the 
case, supplemental statements of the case, and the vacated 
1999 Board decision.  The discussions therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, including relevant VA outpatient reports and 
reports of examinations conducted for VA purposes, has been 
obtained by the RO.  Indeed, the claim was remanded in 2000 
and 2001 by the Board to ensure that all available evidence 
was secured.  There is no specific reference to any other 
pertinent records that need to be obtained.  As such, the 
Board finds that the development requirements of the VCAA 
also have been met.  

Under these circumstances, it may be concluded that the 
notice obligations of VA and its duty to assist have been 
satisfied with respect to the matter addressed herein, and 
that the Board may proceed to address the merits of the 
veteran's claim.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  

A review of the record in this case reflects that the 
veteran's original claim for service connection for PTSD was 
received at the RO in December 1995.  In connection with that 
claim, outpatient treatment records dated in 1995 and 1996 
were associated with the claims file, and the veteran was 
examined for VA purposes in March 1996.  The outpatient 
treatment records primarily revealed the care that was 
provided for the veteran's cardiac problems and degenerative 
joint disease, but in any case, did not show a diagnosis of 
PTSD.  

The report of the examination conducted for VA purposes 
revealed the veteran was currently employed as a security 
correction officer in a prison.  At the time, the veteran 
complained that he isolated himself, was easily frustrated, 
and had at least twice weekly nightmares related to his 
Vietnam War experiences.  He also reported that he jumped to 
the ground whenever jet planes flew by and that he stayed on 
guard when people are around.  

The examiner observed that the veteran related in a friendly 
manner, although his affect was constricted and his mood was 
depressed.  At the same time, the veteran's thoughts were 
logical, and coherent without any flight of ideas.  The 
veteran denied suicidal and homicidal ideas or plans, and he 
denied hearing voices or seeing things.  He was oriented to 
place, month and year, and his judgment and insight were 
considered good.  He was non-psychotic.  The diagnoses were 
PTSD and depression disorder, not otherwise specified.  

In August 1997, the veteran was again examined for VA 
purposes.  The report from this examination revealed that the 
veteran's chief complaint was "To get an increase in my 
benefits."  The veteran also reported what he characterized 
as severe stress and worrying all the time, together with 
constant images and thoughts of Vietnam, which, however, had 
decreased over the years.  He indicated experiencing 
distressing dreams twice a week and some dissociated 
flashback episodes, which he apparently described as feeling 
like someone was chasing him or that he was under attack.  In 
this regard, the veteran mentioned that he would hit the 
floor when he heard helicopters.  The veteran also reported 
avoiding thoughts, feelings, and conversations about Vietnam, 
and he avoided dealing with people that aroused recollections 
of Vietnam.  He also indicated that he felt irritable, 
detached from people, and pessimistic about the future.  He 
acknowledged being subject to angry outbursts, (having 
impulsively struck his wife), that he had difficulty 
concentrating, a decreased energy level, and that he was 
hypervigilant.  He also stated that he had an exaggerated 
startle response.  

The examiner described the veteran as alert, oriented, and 
cooperative throughout the examination.  He scored 28/30 on a 
mini mental status examination, exhibited good eye contact, 
and had what was characterized as an "okay" mood, with a 
congruent affect.  The veteran's speech had a regular rate 
and rhythm, and the veteran was normally responsive to cues 
from the examiner.  The veteran's thought process was 
considered to be logical and coherent, with no looseness of 
association or flight of ideas, no blocking or confusion and 
no tangentiality or circumstantiality.  The veteran was also 
able to focus, sustain and shift attention, and there were no 
obsessive or compulsive thoughts exhibited.  The veteran's 
insight, however, was considered decreased.  The Axis I 
diagnosis was PTSD.  

In 1998, the RO obtained copies of the veteran's outpatient 
treatment at the Pensacola VA outpatient clinic from 1993 to 
1998.  Like the previously obtained outpatient treatment 
records, these primarily showed continuing follow-up for the 
veteran's aortic valve replacement.  Records beginning in 
December 1995, however, do show treatment for PTSD.  The 
first such record reflects that the veteran reported that he 
had not had treatment for PTSD before this time, although he 
indicated that he had experienced poor sleep for the last few 
years, waking up startled by nightmares of Viet Cong chasing 
him.  The veteran also reported that he was irritable and 
depressed, that he had an exaggerated startle reaction and 
was socially isolated.  Medication was prescribed and the 
veteran was scheduled to return in two weeks.  Records from 
later that month reflect that the veteran reported that he 
was slightly less irritable and was sleeping better.  

Subsequently dated records from February 1996 revealed that 
the veteran reported experiencing nightmares, flashbacks, 
hypervigilance, an explosive temper and social isolation.  He 
was observed to be alert, oriented, and cooperative, but with 
a sad mood.  At the same time, his speech was logical and 
goal directed.  This record also shows that the veteran's 
PTSD was characterized as moderate.  In May 1996 records, the 
veteran again indicated that he was experiencing nightmares, 
flashbacks, and difficulty concentrating.  He also requested 
a medication change, since his current medication made him 
drowsy, and he needed to be alert at work. 
In November 1996 records, the veteran reported that he was 
sleeping better, but that he was experiencing more explosive 
behavior.  He admitted to striking his wife.  In December 
1996, the veteran reported that his medication was making him 
lethargic, and feel "nervous in the stomach."  In these 
records, prepared by a social worker, the veteran's PTSD was 
characterized as severe.  

In February 1997, the veteran reported that he was less 
lethargic, and that he believed the medication had helped him 
with not hitting people.  He still considered himself to have 
an explosive temper, but was able to "stop at just fussing 
at people."  It was indicated, however, that the veteran 
continued to have hypervigilance, difficulty sleeping, 
psychic numbing, nightmares and flashbacks.  Again, the 
veteran's social worker characterized the veteran's PTSD as 
severe.  In May 1997, the veteran reported having violent 
thoughts and feelings but he did not hit anybody.  He 
continued to report difficulty sleeping and nightmares, and 
again his PTSD was characterized as severe.  Similar findings 
were noted in September 1997 records, and in January 1998, 
the veteran reported having difficulty controlling his temper 
with his sister, who had apparently defaulted on a loan for 
which he was a co-signer.  Once again, the veteran's social 
worker characterized the veteran's PTSD as severe.  

The next outpatient record reflecting treatment for PTSD was 
dated in August 1998, when the veteran reported "two 
episodes at work."  This was again recorded by the veteran's 
social worker, and although the nature of these episodes were 
not described, they were apparently preceded by the veteran's 
work supervisor cussing at him, and then when a prisoner 
cussed at him.  It was noted that after the prisoner cussed 
at him, the veteran "shot his gun."  The social worker did 
not make clear if the veteran fired his weapon immediately 
after this prisoner cussed at him, whether this occurred in 
the confines of the prison, or otherwise provide any 
meaningful details regarding this particular incident.  

In September 1998, the veteran underwent another examination 
for VA purposes.  The report from this examination revealed 
that the veteran continued to work as a corrections officer, 
as he had for the preceding 17 years.  At this time, his 
complaints included nightmares, flashbacks, and irritability.  
The veteran also reported difficulty with impulse control and 
reported that he was angry a lot of the time.  Similarly, he 
reported an exaggerated startle response and response out of 
proportion to loud sounds.  He also avoided people and 
talking about his experiences to avoid flashbacks.  The 
veteran alleged that he would hit the ground to protect 
himself if he saw an airplane flying too low, as he would 
feel like he was being attacked by the enemy.  The feeling 
that people were talking about him or plotting against him 
was also described by the veteran.  

The examining physician described the veteran as alert and 
oriented, well dressed and well groomed, with well 
articulated and goal directed speech.  The veteran's mood was 
described as irritable, with an appropriate affect, and 
denied any audiovisual or tactile hallucinations.  The 
veteran's attention, concentration, memory and intelligence 
appeared to be within normal limits, and his insight and 
judgment were considered good.  It was specifically noted 
that the veteran's impulse control was within normal limits 
during the interviewing process.  The Global Assessment of 
Functioning Scale was 50, and the diagnosis was PTSD. The 
examiner also commented that 

(t)he veteran's physical and emotional problems 
caused him relative impairment in his 
interpersonal, social and occupational functional 
areas but he is able to struggle with his signs and 
symptoms and to hold a job for the last 17 years.  

In December 2000, the veteran was again examined for VA 
purposes.  The report from this examination reflects that he 
complained of having many sleepless nights and of having 
trouble getting along with people, including his boss and 
siblings.  The examiner commented that the veteran's 
interpersonal relationships were moderately impaired, citing 
the veteran's inability to get along with his brothers, and 
absence of friends.  It was also noted that the veteran did 
not feel emotionally close to anyone except two of his three 
children and his wife, and that he maintained distant, but 
effective relationships with his fellow employees.  In this 
regard, it was noted that if any of them provoked him he 
became argumentative, but was able to restrain himself from 
physically acting out his anger.  He did admit, however, to 
abusing his wife four or five times during the course of 
their 29 year marriage, the last such episode occurring in 
the early 1990's.  

The examiner also noted that the veteran had been employed as 
a corrections officer for the past 19 years, but that he 
minimized his interactions with his fellow employees in order 
to avoid confrontation and to keep his anger under control.  
The veteran reported that the prison warden was critical of 
the veteran's job performance from time to time, but that the 
veteran was able to do what he had to in order to keep his 
job.  With respect to the outpatient treatment record entry 
that showed that the veteran had fired his weapon after a 
prisoner cursed him, the veteran stated that he only fired 
his weapon at the firing range as required of him annually.  

In taking the veteran's medical history, it was noted that he 
had never been hospitalized for psychiatric problems, 
although he was currently taking medications.  It was also 
noted that the veteran felt that his outpatient treatment had 
been helpful, especially in coping with his anger.   

Mental status examination revealed that the veteran was neat 
and clean in appearance, appropriately dressed and 
cooperative.  No unusual behaviors were observed and the 
veteran was considered alert and oriented.  His speech was 
slow, but clear, goal directed, relevant and coherent.  
Attention and concentration were considered good, as was his 
long term memory.  There was, however, some short term memory 
impairment noted, together with some impairment in 
abstraction abilities.  Delusional and hallucinatory 
experiences were denied and none were observed.  There were 
also no ideas of reference reported or observed, judgment was 
intact and the veteran's mood was even.  

The veteran reported becoming depressed one or two days per 
month when things did not go his way or he did not have 
enough money to pay his bills.  At the same time, however, 
the veteran indicated that he usually just forgot about such 
things and went on with his activities.  Symptoms associated 
with PTSD included combat nightmares once or twice weekly 
from which he awakened sweating and hollering, flashbacks 
once or twice per year, daily intrusive thoughts and images, 
and avoidance of reminders of his Vietnam experience.  He 
also reported an exaggerated startle response if someone 
unexpectedly touched him or if he heard loud or unexpected 
noises, and hypervigilance.  He considered himself as 
generally mistrustful of people.  The diagnosis was "Post-
traumatic stress disorder, chronic, moderate."  The Global 
Assessment of Function was considered 55.  

The examiner also commented that he considered the veteran's 
level of functional impairment due to PTSD, at about the time 
of the March 1996 examination report, was more likely than 
not in the 51 to 60 GAF rating range.  Further, it was this 
examiner's opinion that the veteran's level of functional 
impairment due to PTSD, although showing slight improvement, 
had remained basically the same from 1996 to the present.  
There were no longer symptoms of clinical depression, but the 
level of subjective distress was about the same.  It was also 
noted that the veteran had learned to cope somewhat better 
with his anger, and had been able to adapt so as to maintain 
employment.  He maintained effective, albeit distant work 
relationships, but he continued to isolate himself 
interpersonally and somewhat socially as a way of coping with 
his PTSD symptoms, especially his anger.  

Subsequently obtained outpatient treatment records reflect 
the veteran's consistent and continued use of medications, 
together with ongoing consistent complaints.  These included 
problems with controlling anger both at home and at work, 
irregular flashbacks and nightmares, intrusive thoughts, 
difficulty sleeping, and a tendency to isolate himself at 
work and socially.  It was also indicated that the veteran 
was assigned what he apparently considered a less stressful 
position at work, which was evidently helpful.  More 
recently, it was indicated that the veteran was getting along 
better with his fellow employees and supervisor.  

The veteran was examined again for VA purposes in September 
2001.  At that time, it was noted that he had difficulty 
discussing his combat experiences with the examiner and when 
doing so, he was hyperventilating, highly anxious and 
irritable.  The veteran reported still having difficulty 
controlling his anger, feeling depressed at times, and 
experiencing some insomnia.  He reported nightmares at least 
three or four times a month, but he continued to work full 
time.  In that regard, however, the veteran indicated that he 
usually stayed by himself, and at times got very irritable 
with his supervisor.  The veteran denied auditory or visual 
hallucinations, his affect was considered appropriate, and he 
was dressed appropriately.  His concentration was considered 
somewhat impaired, but he was alert and oriented to time, 
place and person, and his memory was fair for recent and 
remote events.  The diagnosis was PTSD with depressive and 
paranoid features, and the examiner assigned a GAF score of 
60.  

In additional remarks, the examiner commented that the 
veteran had few friends, stayed by himself, and isolated 
himself on the job.  He considered the veteran to be very 
easily frustrated, irritated and angry, and at times to have 
difficulty getting along with his wife.  The examiner 
attributed the veteran's difficulty sleeping to his 
underlying anger and recurrent nightmares about Vietnam, but 
he noted that despite these considerations, the veteran has 
been able to work full time, was not psychotic, suicidal or 
assaultive.  

Because this matter arose from a May 1996 rating action, it 
must be recalled that the criteria for evaluating psychiatric 
impairment changed during the course of the appeal.  That 
change occurred on November 7, 1996.  As such, there are 
essentially two sets of criteria to consider, i.e., those 
which were in effect prior to November 7, 1996, and those 
which became effective on that date.  The criteria providing 
the more favorable result, if any, controls.  See Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order); Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produced 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. Diagnostic Code 9411, in 
effect at the time the veteran initiated his appeal, PTSD was 
rated as follows:

A 100 percent rating was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; when there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.

A 70 percent rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, 
with psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the 
ability to obtain or retain employment.

A 50 percent rating was assigned when the ability 
to establish or maintain effective or favorable 
relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.  


The pertinent criteria for evaluating PTSD that became 
effective in November 1996 are as follows:  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is assigned with 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own 
occupation, or own name.  

As mentioned above, the veteran has been evaluated as 50 
percent disabled due to his PTSD throughout the appeal period 
and in this regard, the comment was made by one physician 
that the veteran's impairment has remained about the same 
throughout this period.  This conclusion appears to be 
consistent with the medical record, with these documents 
showing on-going outpatient treatment reflecting fairly 
similar complaints.  These have included issues with anger 
control, nightmares, flashbacks, irritability, 
hypervigilance, exaggerated startle response, depression, 
social isolation and intrusive thoughts.  Given this level of 
constancy, the central question is not so much whether the 
veteran's PTSD has gotten worse at any particular time, but 
whether the impairment arising from that disorder more nearly 
approximates the current 50 percent rating, or a higher 70 or 
100 percent rating.  

In considering the criteria for a 70 percent rating that 
became effective in 1996, the record does not reflect the 
presence of suicidal ideation, obsessional rituals which 
interfere with routine activities; illogical, obscure or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately or effectively; or a neglect of personal 
appearance or hygiene.  Similarly, while the veteran's work 
place has at times been the apparent source of considerable 
stress, he has nevertheless maintained full time employment 
throughout the appeal period.  Under these circumstances, the 
Board concludes that the disability picture as summarized 
above does not reflect impairment that more nearly 
approximates the criteria for a 70 percent rating under the 
criteria for evaluating PTSD effective from November 1996.  
Accordingly, an increase rating under those criteria must be 
denied.  

Turning to the consideration of the veteran's claim under the 
criteria that was in effect prior to November 1996, it must 
be acknowledged that its content is rather less specific than 
the criteria established in November 1996.  As already 
indicated, a 70 percent rating simply requires severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, with severe 
impairment in the ability to obtain or retain employment.  

The record does reflect that, because of the veteran's PTSD, 
he has undertaken to isolate himself from others and has 
apparently limited his social contacts to family members, who 
themselves are sometimes sources of his stress and anger.  At 
the same time, however, these relationships, few though they 
may be, have apparently been maintained.  Likewise, while 
conflicts with those with whom the veteran works has arisen, 
he has been flexible enough to make internal job changes at 
his place of employment to reduce his stress, which he 
apparently accomplished without an adverse consequence to his 
salary.  (No such consequence has been mentioned.)  Further, 
it must be noted that he has maintained full time employment 
for the past two decades, without evidence showing any 
occasion when his employment status was meaningfully 
threatened due to his PTSD.  Indeed, it does not even appear 
that the veteran lost any time from work due to PTSD, and 
while his supervisor has been critical of his job performance 
from time to time, the veteran has been able to do what was 
necessary to maintain employment.  (More recent records 
actually show that the veteran was getting along better with 
his supervisor.)  

In view of the foregoing, while one of the veteran's 
therapists characterized the veteran's PTSD as severe on a 
number of occasions between late 1996 and early 1998, 
consideration of the veteran's overall symptomatology as it 
effects his social and industrial adaptability convinces the 
Board that the veteran fails to meet the criteria for a 70 
percent rating warranted under the provisions of Diagnostic 
Code 9411 in effect prior to November 1996.  

With the evidence failing to reflect that the criteria for a 
70 percent rating were met under either the pre-November 1996 
or post-November 1996 criteria for evaluating PTSD, a 
disability rating in excess of 50 percent for the veteran's 
PTSD is not warranted, and his appeal is denied.

In rendering this decision, the Board also notes that because 
this analysis covers the entire period from the veteran's 
award of service connection, and it is found that at no time 
since then has the veteran's disability been more disabling 
than as currently rated, separate "staged ratings" during 
this period are not warranted.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).


ORDER

Entitlement to an increased initial rating for post-traumatic 
stress disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

